EXHIBIT 10.25

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST. 
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

MOLYBDENUM SUPPLY AGREEMENT

 

THIS MOLYBDENUM SUPPLY AGREEMENT (this “Agreement”) is made and entered into as
of the 14th day of May, 2008 by and between General Moly, Inc., a Delaware
corporation (“General Moly”), and SeAH Besteel Corporation, a Korean corporation
(“Buyer”). Each of General Moly and Buyer are individually referred to herein as
a “Party” and together as the “Parties.”

 

RECITALS

 

A.            Eureka Moly, LLC (“Eureka Moly”) leases and intends to operate a
mine located in Eureka County, Nevada (the “Mount Hope Mine”) from which it
intends to produce Technical Grade Molybdenum Oxide (“TMO”), in the form of
powder and carbon-free briquettes, and Ferro-Molybdenum (“Ferro Moly”) that meet
or exceed the standards on Exhibit A (collectively, the “Products”);

 

B.            As of the date hereof, (i) General Moly, through its wholly-owned
subsidiary Nevada Moly, LLC, owns an 80% equity interest in Eureka Moly and
(ii) POS-Minerals Corporation, a Delaware corporation and affiliate of POSCO
Canada Ltd., owns a 20% equity interest in Eureka Moly; and

 

C.            General Moly wants to sell to Buyer, and Buyer wants to purchase
from General Moly, Products available from General Moly’s share of production at
the Mount Hope Mine upon the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound,
agree as follows:

 

AGREEMENT

 

1.             Definitions and Construction.

 

1.1           Defined Terms.  In addition to the capitalized terms defined
elsewhere in this Agreement, for purposes of this Agreement:

 

“Affiliate” of any Person means any other Person directly or indirectly, through
one or more intermediaries, controlling, controlled by or under common control
with such Person.  A Person will be deemed to control another Person if the
controlling Person is the beneficial owner

 

1

--------------------------------------------------------------------------------


 

of greater than 50% of any class of voting securities (or other voting or equity
interests) of the controlled person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of capital stock, by contract or
credit arrangement, as trustee or executor, or otherwise.

 

“Business Day” means a day other than a Saturday or Sunday or a day on which
banks are required or authorized to be closed in the state of New York.

 

“CIF” has the meaning given to it in the International Chamber of Commerce’s
official rules for the interpretation of trade terms, which rules came into
force on January 1, 2000.

 

“First Threshold” per pound of molybdenum contained in the Products means

 

(a)  for 2008, [****], and

 

(b)  for 2009 and thereafter, an amount calculated as follows:

 

[****] x Threshold Adjustment

 

For clarification, (i) the First Threshold will only be adjusted [****], which
will occur [****] of the informationn necessary to calculate the applicable
[****] Percentage Increase becoming [****] available [****], (ii) to the extent
the information necessary to calculate such adjustment is not available [****],
the adjustment will be calculated when such information becomes available and
applied retroactively [****] and (iii) in no event shall the First Threshold be
less than the Floor Price. All adjustments will be retroactive to the product
sales [****]. Appropriate retroactive adjustments will be reflected in the
following month’s invoice cycle and will be subject to the same payment terms as
regular sales.

 

“Floor Price” per pound of molybdenum contained in the Products means:

 

(a) for 2008, [****], and

 

(b) for 2009 and thereafter:

 

[****]  x  (1 + [****] Percentage Increase)

 

For clarification, (i) the Floor Price will only be adjusted [****], which will
occur [****] of the information necessary to calculate the applicable [****]
Percentage Increase becoming [****] available [****], (ii) to the extent the
information necessary to calculate such adjustment is not available [****], the
adjustment will be calculated when such information becomes available and
applied retroactively [****], and (iii) the Floor Price will be calculated as
set forth above regardless of the Market Price or any other adjustments to the
Product Price (as defined in Section 3). All adjustments will be retroactive to
the product sales [****]. Appropriate retroactive adjustments will be reflected
in the following month’s invoice cycle and will be subject to the same payment
terms as regular sales.

 

“Losses” means any claims, losses, liabilities, damages, demands, fines,
penalties, administrative and judicial proceedings and orders, judgments,
remedial action, enforcement

 

2

--------------------------------------------------------------------------------


 

actions of any kind, and all reasonable and documented costs and expenses
incurred in connection therewith (including reasonable attorneys’ fees).

 

“Market Price” means the average of the Platt’s Metals Week published prices for
TMO Dealer Oxide over (a) the period of the month of delivery or (b) the period
over the month prior to the month of delivery, as Buyer may determine annually
pursuant to Section 3.3.  In the event that the basis for the Market Price
currently in general use ceases to exist or ceases to be published, the Parties
shall meet promptly with a view to agreeing on a new pricing basis and the date
for bringing such basis into effect.

 

“Maximum Amount” means [****] 4.4 million pounds of molybdenum contained in the
Products.

 

 “Mine Plan” means the “Bankable Feasibility Study—Project Definition” dated
August 29, 2007 relating to the Mount Hope Mine, a copy of which has been
provided to Buyer.

 

“Minimum Amount” means [****] 3.6 million pounds of molybdenum contained in the
Products.

 

“Person” means an individual, limited or general partnership, corporation,
trust, limited liability company, unincorporated organization, association,
joint venture or a government or agency or political subdivision or
instrumentality thereof.

 

“[****] Percentage Increase” means [****].

 

“Second Threshold” per pound of molybdenum contained in the Products means

 

(a)  for 2008, [****], and

 

(b)  for 2009 and thereafter:  [****] x Threshold Adjustment

 

For clarification, (i) the Second Threshold will only be adjusted [****], which
will occur [****] of the information necessary to calculate the applicable
[****] Percentage Increase becoming [****] available [****] (ii) to the extent
the information necessary to calculate such adjustment is not available [****],
the adjustment will be calculated when such information becomes available and
applied retroactively [****] and (iii) in no event shall the Second Threshold be
less than the Floor Price.  All adjustments will be retroactive to the product
sales [****]. Appropriate retroactive adjustments will be reflected in the
following month’s invoice cycle and will be subject to the same payment terms as
regular sales.

 

“Term” means the term of this Agreement as set forth in Section 5.

 

“Third Threshold” per pound of molybdenum contained in the Products means

 

(a)  for 2008, [****], and

 

3

--------------------------------------------------------------------------------


 

(b)    for 2009 and thereafter:  [****] x Threshold Adjustment

 

For clarification, (i) the Third Threshold will only be adjusted [****], which
will occur [****] of the information necessary to calculate the applicable
[****] Percentage Increase becoming [****] available [****], (ii) to the extent
the information necessary to calculate such adjustment is not available [****]
the adjustment will be calculated when such information becomes available and
applied retroactively [****] and (iii) in no event shall the Third Threshold be
less than the Floor Price. All adjustments will be retroactive to the product
sales [****]. Appropriate retroactive adjustments will be reflected in the
following month’s invoice cycle and will be subject to the same payment terms as
regular sales.

 

 “Three-Month LIBOR” means the rate for deposits in U.S. Dollars for a period of
three months that appears on Reuters page LIBOR01 (or such other replacement
page) as of 11:00 a.m. London time on the date an applicable invoice is due
hereunder. If Three-Month LIBOR is not available from such source, the
Three-Month LIBOR will be based on quotations from four major reference banks in
the London interbank market for deposits in U.S. dollars for a period of three
months.

 

“Threshold Adjustment” means an amount calculated as follows (in no event shall
any Threshold Adjustment be less than 1):  1   +   ([****] Percentage Increase x
[****])

 

1.2           Construction.

 

1.2.1        The words “include,” “includes,” and “including” will be deemed to
be followed by “without limitation.”

 

1.2.2        Any reference to a natural person includes a legal entity and vice
versa.

 

1.2.3        Any term importing the singular includes the plural and vice versa.

 

1.2.4        Any reference to a gender includes the other genders.

 

1.2.5        The headings in this Agreement have been inserted for convenience
only and will not be taken into account in its interpretation.

 

2.  Commencement Date and Supply Purchase Commitments

 

2.1 No Obligation Until Commencement Date.  No obligation to supply Product
under this Agreement will exist prior to the first month following two
consecutive months during which output at the Mount Hope Mine equals or exceeds
1.3 million pounds of molybdenum contained in the TMO produced (the
“Commencement Date”).

 

2.2 Supply of Products After Commencement Date.  Upon the terms and subject to
the conditions set forth in this Agreement, General Moly agrees to supply to the
Buyer, and Buyer agrees to purchase from General Moly, to the extent Products
are available from General Moly’s

 

4

--------------------------------------------------------------------------------


 

share of production at the Mount Hope Mine after satisfaction of General Moly’s
existing contractual obligations relating to the supply of Product with
ArcelorMittal Purchasing SAS (the “Available Production”), the amounts of
Products as follows (each, an “Annual Amount”):

 

2.2.1        For the calendar year in which the Commencement Date occurs, the
amount of Products specified by Buyer in a written notice to General Moly
delivered at least 30 days after the Commencement Date, which amount may not be
less than the Minimum Amount and not more than the Maximum Amount (which Minimum
Amount and Maximum Amount shall be prorated for the portion of the calendar year
remaining from the Commencement Date).  Pending Buyer’s delivery of such notice,
and in the event that Buyer does not timely deliver such notice, the amount of
Products for such year will equal the Maximum Amount.

 

2.2.2        For each calendar year following the calendar year in which the
Commencement Date occurs, the amount of Products specified by Buyer in a written
notice to General Moly delivered at least 60 days prior to the end of the
previous calendar year, which amount may not be less than the Minimum Amount or
exceed the Maximum Amount (which Minimum Amount and Maximum Amount shall be
prorated for the portion of the calendar remaining under the term of this
Agreement, as applicable).  If Buyer does not timely deliver such notice, the
amount of Products for any such year will equal the Annual Amount for the
previous year.

 

2.2.3        For clarification, all references to “pounds” in this Section 2.2
refer to pounds of molybdenum contained in the Products.

 

2.3           Monthly Quantities; Shortfalls.  Declared quantity of product
shall be taken in roughly equal monthly quantities over the course of the
particular calendar year (or shorter period, as applicable).  The Parties will
reasonably cooperate with each other in connection with forecasting, ordering
and delivery schedules and procedures.  In the event that General Moly does not
deliver the full installment amount of Products in any given month, Buyer is
entitled to demand that 100% of any such shortfall (the “Shortfall Amount”) be
delivered in the following six month(s), provided that (a) there is Available
Production to cover such Shortfall Amount, (b) no Shortfall Amount will be
delivered if the aggregate amount of Products delivered in the portion of such
year that has passed is equal to or exceeds the prorated Annual Amount for such
period and (c) any Products from the Mount Hope Mine that any third party owns
or controls will not be considered available to fulfill any Shortfall Amount.

 

2.4           Take-or-Pay.  Notwithstanding anything herein to the contrary,
Buyer agrees that in the event that Buyer fails to take delivery of Products
made available by General Moly in the amounts and on the terms set forth in this
Agreement, Buyer will still be obligated to pay General Moly with respect to
such Products as though Buyer had taken delivery pursuant to the terms of this
Agreement.

 

2.5           Composition of Products.  All Product contemplated under this
agreement shall conform to the specification listed in Section 2.6 and shall be
supplied as TMO in powder form in bulk except as specifically agreed otherwise
by the Parties.  To the extent available from any

 

5

--------------------------------------------------------------------------------


 

Available Production, General Moly will make available to Buyer Product in other
forms and packaging at mutually agreed discounts or premiums depending on the
Product form selected.

 

2.6           Specifications.  The specifications and technical requirements of
the Products to be delivered hereunder are set forth in Exhibit A (the
“Specifications”).  Notwithstanding anything herein to the contrary, Buyer will
not be required hereunder to purchase any Products which do not comply with the
Specifications.  General Moly will, at its expense, supply a certificate
confirming that each shipment of Products complies with the Specifications.

 

2.7           Restrictions on Use; Right of First Repurchase.  All Products
supplied by General Moly to Buyer hereunder are intended for consumption by
Buyer and its Affiliates in their operations.  Accordingly, Buyer agrees not to
sell or otherwise transfer such Products to a third party without General Moly’s
consent (such consent not to be unreasonably withheld or delayed); provided,
however, that if Buyer or Buyer’s Affiliates significantly reduce their
operations due to any event (including an Event of Force Majeure) and, as a
result, Buyer determines it is necessary to sell all or a portion of such
Products it has received pursuant to this Agreement (the “Reoffered Products”),
Buyer will notify General Moly in writing.  If General Moly notifies Buyer in
writing within three days of delivery of such notice that it desires to
repurchase all or any portion of the Reoffered Products, Buyer will sell such
Reoffered Products to General Moly at a Product Price determined pursuant to
Section 3.  If General Moly does not notify Buyer within such three-day period
of its desire to repurchase all of the Reoffered Products, or if General Moly
elects to purchase less than all of the Reoffered Products, Buyer will use
commercially reasonable efforts to sell any such unpurchased portion of the
Reoffered Products to a third party within 60 days at the then-prevailing Market
Price, which sale will not require further consent of General Moly.

 

3.             Pricing and Payment Terms. The price payable by Buyer to General
Moly for Products supplied by General Moly to Buyer pursuant to this Agreement
(the “Product Price”) will be equal to the Base Product Price plus any mutually
agreed premiums or minus any mutually agreed discounts for Product supplied
pursuant to the terms of this Agreement that is other than TMO in bulk.

 

3.1           Base Product Price.  The base price payable by Buyer to General
Moly for Products supplied by General Moly to Buyer pursuant to this Agreement
(the “Base Product Price”) will be as follows:

 

3.1.1        If the Market Price is less than or equal to the Floor Price, the
Base Product Price will be equal to the Floor Price; and

 

3.1.2        If the Market Price exceeds the Floor Price, the Base Product Price
will be determined as follows:

 

(a)           If the Market Price is less than or equal to the First Threshold,
the Base Product Price will be calculated as follows:

 

6

--------------------------------------------------------------------------------


 

Floor Price

+  [(Market Price – Floor Price)  x  [****])]

 

(b)           If the Market Price is more than the First Threshold but less than
the Second Threshold, the Base Product Price will be calculated as follows:

 

Floor Price

+  [(First Threshold – Floor Price)  x  [****]]

+  [(Market Price – First Threshold)  x  [****]]

 

(c)           If the Market Price exceeds the Second Threshold, the Product
Price will be calculated as follows:

 

Floor Price

+  [(First Threshold – Floor Price)  x  [****]]

+  [(Second Threshold – First Threshold)  x  [****]]

+  [(Market Price – Second Threshold)  x  [****]]

 

(d)           If the Market Price exceeds the Third Threshold, the Product Price
will be calculated as follows:

 

Floor Price

+  [(First Threshold – Floor Price)  x  [****]]

+  [(Second Threshold – First Threshold)  x  [****]]

+  [(Third Threshold –Second Threshold)  x  [****]]

+  [(Market Price – Third Threshold)  x  [****]]

 

3.3           Determination of Market Price.  No later than November 30 of each
year during the term of this Agreement, Buyer will give written notice to
General Moly of the product forms, types and packaging requested to be supplied
hereunder in the following calendar year.  The Parties agree to cooperate in
good faith to reach agreement to determine premiums and/or discounts for Product
supplied pursuant to the terms of this Agreement that is other than TMO in
bulk.  To the extent the Parties cannot reach such agreement by December 31 of
the year in which such notice was delivered, the Products for the following
calendar year shall be supplied as TMO in bulk.

 

4.             Deliveries and Invoices.

 

4.1           Delivery Point.  Except as otherwise set forth herein, all
Products will be delivered CIF major Korean Port of discharge.

 

4.2           Invoices.  Upon each shipment of Products, General Moly will
invoice Buyer for the corresponding Product Price.  The amount shown on such
invoice will be due and payable by wire transfer to an account identified by
General Moly within 15 days of the end of the month in which the Product is
delivered, subject to any Assay Adjustment as set forth in Section 4.3.  If
Buyer fails to pay any invoice amount pursuant to this Agreement on or before
the applicable

 

7

--------------------------------------------------------------------------------


 

due date, interest on the unpaid amount at a rate per annum equal to Three-Month
LIBOR plus 1.5% each year will accrue from the applicable due date until the
full invoice amount is paid.

 

4.3           Assaying Adjustments.

 

4.3.1        Buyer has the right to appoint a neutral sampler (the “Sampler”),
approved by General Moly (which approval will not be unreasonably withheld or
delayed), to take samples of the Products at the applicable delivery point.  In
the event that Buyer determines that General Moly has delivered non-conforming
Product which should result in an adjustment to the Product Price (an “Assay
Adjustment”), Buyer will notify General Moly in writing of such determination
(along with its results of analysis of such Product) within 20 days of receipt
of such shipment.  The Parties will appoint a mutually agreeable third party to
assist in the resolution of such matter (the “Referee”) within 30 days of
delivery of such notice.  If the Parties fail to so appoint the Referee within
such 30-day period, SGS Group (or such other mutually agreeable third party, in
the event that SGS Group or its successor ceases to exist) will appoint the
Referee at any Party’s request.  The Referee will analyze the sample of such
Product taken by the Sampler, whose determination will be final and binding upon
the Parties.

 

4.3.2        The costs and expenses related to the procedures set forth in this
Section 4.3 (including the costs of the Sampler) will be borne by the Party
whose results are furthest from the results of the Sampler.  In the event that
the results of the Sampler are exactly between those of General Moly and the
Buyer, each of General Moly and the Buyer will bear 50% of any such costs and
expenses.  For the purpose of the foregoing, the “results” of General Moly will
refer to the assay results set forth on the related invoice.

 

4.3.3        In the event that the final determination results in an obligation
on a Party to pay additional amounts or to reimburse any sum, such payment or
reimbursement will be settled by credit or debit notes.

 

4.4           No Prejudice.  Payment of an invoice by Buyer does not constitute
acceptance of the Products covered by such invoice and is without prejudice to
any and all claims Buyer may have against General Moly in connection therewith. 
Buyer will have the right to accept any portion of any shipment of Products
notwithstanding that it may reject the balance thereof.  Acceptance by Buyer of
all or any portion of a shipment of Products will not constitute a waiver of any
claim which Buyer may have regarding the Products.

 

5.             Term; Termination.

 

5.1           Term.  The initial term of this Agreement will commence on the
date hereof and expire on the last day of the sixtieth (60th) month following
the Commencement Date unless sooner terminated in accordance with this Section 5
or extended in accordance with Section 2.3.

 

5.2           Termination.  This Agreement may be terminated by:

 

8

--------------------------------------------------------------------------------


 

(a)           either Party at any time in the event of a material breach of this
Agreement by the other Party, provided a written termination notice identifying
the material breach has been sent to the breaching Party and the breach has not
been cured within 60 days from the date of said notice; provided that for
clarification purposes any breach of Section 2.7 will be considered to be a
“material breach” of this Agreement;

 

(b)           either Party at any time, by written notice, in the event:

 

(i)            of insolvency of the other Party;

 

(ii)           of the filing of a voluntary petition in bankruptcy of the other
Party;

 

(iii)          of the making of an assignment for the benefit of creditors by
the other Party, excluding assignments of accounts receivable;

 

(iv)          of the inability of the other Party to pay its debts as they come
due;

 

(v)           the other Party has a receiver or other custodian of any kind
appointed to administer any substantial amount of the other Party’s property;

 

(vi)          of the filing of an involuntary petition in bankruptcy with
respect to the other Party;

 

(vii)         any proceedings for the reorganization of the other Party, or for
the readjustment of any of the other Party’s debts, under any laws, now or
hereafter existing, for the relief of insolvent debtors, will be commenced by or
against the other Party; or

 

(viii)        of the discontinuation by the other Party of its business; or

 

(c)           by Buyer, by written notice, in the event that after the
Commencement Date, General Moly fails to meet the delivery requirements of
Products set forth in Section 2 for a period of three consecutive months.

 

5.3           Effect of Termination.  Unless notified otherwise by Buyer, upon a
termination of this Agreement, General Moly will fill all outstanding
obligations to supply the Products in accordance with the terms of this
Agreement through the date of Termination.  Buyer will accept and pay for all
conforming Products delivered in accordance herewith.  Termination will be
without prejudice to the rights and obligations of the Parties which have
accrued prior to the effective date of termination.  Sections 4 and 6-24 will
survive the expiration or termination of this Agreement.

 

6.             Indemnification.

 

6.1           Procedure.  If Buyer claims that any of the Products fail to
conform with the

 

9

--------------------------------------------------------------------------------


 

Specifications or fail to be in compliance with all applicable laws (excluding
claims relating to Assay Adjustments which will be resolved in accordance with
Section 4.3), Buyer will notify General Moly of its claim (“Claim”), and provide
General Moly with all relevant documentation of the Claim, no later than 30 days
after the date of delivery of such Products to Buyer.  Upon receipt of a Claim,
General Moly will have the right to inspect such Products and all evidence of
the Claim, and General Moly and Buyer will attempt to reach an agreement as to
whether the Claim is valid.

 

6.2           Remedies.  If it is determined by the Parties that the Claim is
valid, General Moly will elect one of the following actions to remedy the
failure, and will deliver notice thereof to Buyer 30 days prior to taking any
such action:

 

(a)           delivering to Buyer conforming Products to replace the
nonconforming Products;

 

(b)           refunding to Buyer the purchase price paid by Buyer with respect
to the nonconforming Products in return provided that General Moly will have the
option to take possession of the nonconforming Products; or

 

(c)           applying a credit to the next purchase to be made by Buyer
hereunder.

 

If, upon receipt of notice of the intent to take one of the actions above, Buyer
instead desires General Moly to take another action listed above to remedy the
failure, Buyer will deliver notice of such desire to General Moly.  If upon
delivery of such notice the Parties do not agree on the action to be taken, such
matter will be resolved pursuant to the arbitration procedures set forth in
Section 21.  The removal and replacement of nonconforming Products will be at
General Moly’s sole expense (including all costs of transportation, duties,
taxes and insurance), and General Moly will reimburse Buyer for all costs
(including all costs incurred with respect to transportation, duties, taxes and
insurance) incurred by Buyer in connection with the replacement of nonconforming
Products.

 

If the Parties cannot agree on the validity of a Claim, such matter will be
considered a Dispute and will be resolved pursuant to the arbitration procedures
set forth in Section 21.

 

6.3           Limitations.  The remedies set forth in Section 6.2 will be
Buyer’s sole remedies for any Claims.  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EXCEPT AS PROVIDED HEREIN, GENERAL MOLY EXPRESSLY DISCLAIMS, AND
MAKES NO OTHER EXPRESS OR IMPLIED WARRANTIES OF ANY TYPE, WHETHER OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR USE OR OTHERWISE, WITH
RESPECT TO THE PRODUCTS.

 

6.4           Indemnification by General Moly.  General Moly will at all times
defend, indemnify, protect and hold harmless Buyer and its affiliates and their
directors, officers, agents, employees, participants and assigns, from and
against any and all Losses arising in whole or in part out of the willful
misconduct and/or negligent performance of any obligations of General Moly under
this Agreement; provided however, that General Moly will not be required to
indemnify any indemnified Person for any Losses to the extent resulting from the
misconduct or

 

10

--------------------------------------------------------------------------------


 

negligence of such indemnified Person.

 

6.5           Indemnification by Buyer.  Buyer will at all times defend,
indemnify, protect and hold harmless General Moly and its affiliates and their
directors, officers, agents, employees, participants and assigns, from and
against any and all Losses whatsoever arising in whole or in part out of the
arising in whole or in part out of the willful misconduct and/or negligent
performance of any obligations of Buyer under this Agreement; provided however,
that Buyer will not be required to indemnify any indemnified Person for any
Losses to the extent resulting from the misconduct or negligence of such
indemnified Person.

 

7.             Force Majeure.  Neither Party will be liable to the other Party
for default or delay in the performance of its obligations hereunder when and to
the extent that such default or delay is caused by order, injunction or stay
entered by any court with valid jurisdiction, war, civil commotion, strike,
labor dispute, work stoppage or slowdown, storm, earthquake, explosion,
insurrection, unavailability of fuel or utilities, epidemic or quarantine
restriction, fire, flood, act of God, unavailability of material, failure of
equipment, supplies or subcontractor, the inability to maintain in full force
and effect all permits required to carry out the Mine Plan or any other similar
contingency beyond the reasonable control of the Parties (the occurrence of any
of the foregoing will be an “Event of Force Majeure”); provided, however, that
during the period prior to the Commercial Operations Date, adverse conditions in
implementing the Mine Plan and environmental compliance requirements may also
constitute Events of Force Majeure.  The occurrence of an Event of Force Majeure
will not be grounds for termination of this Agreement, absent the written
consent of the Parties otherwise; provided, however, that Buyer may, at its
option, terminate this Agreement if an Event of Force Majeure prevents, or
Buyer reasonably anticipates that it will prevent, General Moly from meeting its
obligations in whole or in substantial part under this Agreement for more than
three consecutive months during the Term.  Both General Moly and Buyer will use
their commercially reasonable best efforts to avoid the occurrence and remove
the causes of an Event of Force Majeure and to continue performance of their
respective obligations hereunder promptly following the removal of such causes. 
If an Event of Force Majeure prevents a Party from meeting its obligations
hereunder in part, but not in whole, the Parties will use their commercially
reasonable best efforts to equitably adjust the Parties’ respective obligations
hereunder consistent with and in furtherance of the purposes hereof.  Should
General Moly invoke force majeure conditions, the Buyer will be entitled to
obtain from alternative sources such Products as it reasonably requires during
the period that Events of Force Majeure subsist, and the quantities Products
obtained under such conditions will be deducted from the amount of Products
Buyer is required to purchase hereunder.

 

8.             Confidentiality.

 

8.1           During the Term, each of Buyer and General Moly will be in a
position to receive certain of each other’s confidential, privileged and
proprietary information (“Confidential Information”); provided that Confidential
Information excludes any information:

 

(a)           which is or becomes available to the public through no act,
omission or fault of, and absent any breach of a covenant or obligation
hereunder by, the Party whose obligation it is to keep such information
confidential;

 

11

--------------------------------------------------------------------------------


 

(b)           which the Party whose obligation it is to keep such information
confidential may have received lawfully from any third Party without
restrictions as to disclosure thereof and without breach of this Agreement; or

 

(c)           which was developed by the Party whose obligation it is to keep
such information confidential without (as established by documentation or by
other appropriate evidence) the use of the other Party’s Confidential
Information or any breach of this Agreement or any other agreement.

 

General Moly agrees that the Confidential Information of Buyer, and Buyer agrees
that the Confidential Information of General Moly, is an integral and key part
of the assets of each respective entity and that the unauthorized use or
disclosure of the other Party’s Confidential Information would seriously damage
the owner thereof in its business.  As a consequence of the above, General Moly
and Buyer hereby agree that, during the Term and for a period of five years
after the expiration or termination hereof:

 

8.1.1        Neither of General Moly and Buyer will, directly or indirectly:

 

(a)           use any of the other Party’s Confidential Information, except as
may be necessary to perform its obligations hereunder; or

 

(b)           disclose, furnish or make accessible, or cause any Person to
disclose, furnish or make accessible, any aspect of the other Party’s
Confidential Information to any Person (other than the other Party),

 

except, in either case (a) or (b), as set forth in Section 8.1.2 or as may be
expressly authorized by the other Party in writing or as required by law or
pursuant to a court order; provided, however, that prior to any compelled
disclosure, the Party whose obligation it is to keep such information
confidential will have given the other Party notice of the circumstances
relating to such compelled disclosure and an opportunity to seek an appropriate
protective order with respect thereto.

 

8.1.2        Except as required by law or pursuant to a court order, each of
General Moly and Buyer will:

 

(a)           use no less than the care a reasonably prudent Person would use in
safeguarding his, her or its Confidential Information;

 

(b)           limit access to the other Party’s Confidential Information to its
employees and representatives who require access to such Confidential
Information for the purposes of performing its obligations hereunder and who
have agreed to be bound by the terms of this Section 8; and

 

(c)           refrain from any action or conduct which might reasonably or
foreseeably be expected to compromise the confidential, privileged or
proprietary

 

12

--------------------------------------------------------------------------------


 

nature of the other Party’s Confidential Information.

 

8.1.3        Each of General Moly and Buyer will comply with reasonable requests
made by the other from time to time regarding the protection of the
confidential, privileged and proprietary nature of the other Party’s
Confidential Information.  Upon the written request of either Party, the other
Party will promptly return to the requesting Party all of the requesting Party’s
Confidential Information, including any and all copies and summaries thereof, in
each case in any format (whether written, electronic or otherwise).

 

8.1.4        For purposes of this Section 8, the term “General Moly” will
include all Affiliates of General Moly, and the term “Buyer” will include all
Affiliates of Buyer.  Nothing in this Section 8 will operate to prevent a Party
from disclosing such information as is required by applicable law or the
rules or policies of any securities exchange on which a Party’s securities may
be listed.

 

9.             Waiver.  The failure of any Party to enforce at any time any of
the provisions of this Agreement will in no way be construed to constitute a
waiver of any such provision nor in any way to affect the validity of this
Agreement or any part hereof, including the right of any Party thereafter to
enforce each and every provision.  The waiver by any Party of any breach or
violation of any provision of this Agreement by the other Party will not operate
or be construed to be a waiver of any subsequent breach or violation thereof.

 

10.           Governing Law.  This Agreement will be governed by the laws of the
State of New York, without giving effect to any of the provisions thereof that
would require the application of the substantive laws of any other jurisdiction.

 

11.           Notices.  All notices and other communications hereunder will be
effective if in writing and delivered (a) in person (which will be deemed to be
received upon receipt), (b) by overnight courier (which will be deemed to be
received one Business Day thereafter), (c) by facsimile transmission (which will
be deemed to be received upon receipt) or (d) mailed by certified mail, postage
prepaid, return receipt requested (which will be deemed to be received three
business days thereafter), as follows (or at such other address for a Party as
will be specified by like notice):

 

If to General Moly:

 

General Moly, Inc.

1726 Cole Blvd., Suite 115

Lakewood, Colorado  80401

Attention: Chief Executive Officer

Facsimile: (303) 928-8598

 

With a copy (which will not constitute notice) to:

 

Kirkpatrick & Lockhart Preston Gates Ellis LLP

925 Fourth Avenue, Suite 2900

Seattle, Washington  98104

Attention: Gary J. Kocher

Facsimile: (206) 623-7022

 

13

--------------------------------------------------------------------------------


 

If to Buyer:

 

SeAH Besteel Corporation

1-6, Soryong-dong, Kunsan, Korea (573-711)

Attention: Chief Executive Officer

Facsimile: (63)460-8374

 

All such notices and other communications will be effective when received.

 

12.           Interpretation.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the Parties and no presumption or burden of proof will arise favoring
or disfavoring any Party because of the authorship of any provision of this
Agreement.

 

13.           Assignment.  This Agreement will be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the Parties.  This Agreement may not be assigned or otherwise transferred by
Buyer or General Moly without the prior written consent of the other Party;
provided that Buyer may, without the consent of General Moly, assign its rights
and obligations under this Agreement to an Affiliate of Buyer.  Buyer hereby
acknowledges that any proposed assignment by Buyer to any other Party, by
operation of law or otherwise, is subject to General Moly’s consent, which will
be in General Moly’s sole discretion and may be conditioned upon amendment to
the payment terms set forth herein.

 

14.           Relationship of the Parties.  It is understood that each Party is
conducting business as a separate and distinct legal entity.  Under no
circumstances will either Party, its agents and/or employees be considered
agents, partners, representatives or employees of the other Party.  Neither
Party will have the right to act as the legal representative of the other Party
or to bind such other Party in any respect whatsoever or to incur any debts or
liability in the name of or on behalf of such other Party.  This Agreement
creates no relationships of joint venturers, partners, associates or principal
and agent between the Parties.

 

15.           Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any Party or to any
circumstance, is adjudged by a governmental body, arbitrator, or mediator not to
be enforceable in accordance with its terms, the Parties agree that the
governmental body, arbitrator, or mediator making such determination will have
the power to modify the provision in a manner consistent with its objectives
such that it is enforceable, and/or to delete specific words or phrases, and in
its reduced form, such provision will then be enforceable and will be enforced.

 

16.           Taxes and Expenses.     Except as expressly provided herein, each
Party will be

 

14

--------------------------------------------------------------------------------


 

responsible for payment of all taxes, if any, imposed upon it by applicable law
in connection with this Agreement; provided, that with respect to any new or
increased taxes that come into effect due to changes in law after the date of
this Agreement, General Moly will only be responsible for the portion of such
taxes that are commonly borne by suppliers of Products in the industry.  Each
Party will pay all of its own administrative expenses, including the fees and
expenses of its counsel and other agents and representatives, incurred in
connection with the preparation, execution and performance of this Agreement.

 

17.           Currency.  All references to dollars or amounts of money in this
Agreement are references to United States Dollars.

 

18.           Counterparts; Facsimile Signatures.  This Agreement may be
executed in two counterparts, and each such counterpart will be deemed to be an
original instrument, but all such counterparts together will constitute but one
agreement.  This Agreement may be executed by facsimile signatures.

 

19.           Entire Agreement.  This Agreement, including the attached Exhibits
which are hereby incorporated herein by this reference, constitutes the entire
agreement and understanding of the Parties in respect of its subject matter and
supersedes all prior understandings, agreements, or representations by or among
the Parties, written or oral, to the extent they relate in any way to the
subject matter hereof.

 

20.           Amendment.  No amendment, modification or addition to this
Agreement will be effective unless it is in writing and executed by both
Parties.

 

21.           Arbitration.

 

21.1         Good Faith Negotiation.  In the event of any dispute, claim or
controversy (except with respect to assaying issues as set forth in Section 4.3)
(a “Dispute”) arising out of or in connection with this Agreement, a Party may
deliver written notice to the other Party of such Dispute requesting to resolve
such Dispute pursuant to this Agreement.  Upon delivery of such notice, members
of senior management of each Party will meet as promptly as practicable in a
good faith attempt to resolve such Dispute.

 

21.2         Binding Arbitration.

 

21.2.1      If a Dispute is not resolved pursuant to Section 21.1 by the Parties
within 30 days of the delivery of written notice thereof (or such longer period
as the Parties may mutually agree), either Party may make a written demand for
binding arbitration in accordance with this Section 21.2.  The Dispute will then
be submitted to and resolved by binding arbitration in accordance with the
Rules of Arbitration of the International Chamber of Commerce by an Arbitral
Tribunal appointed in accordance with such Rules.  The arbitration will be
conducted in Seattle, Washington.  The Arbitral Tribunal shall comprise three
arbitrators.  Each of General Moly and Buyer will appoint one arbitrator.  The
two arbitrators so appointed will together appoint the third arbitrator.  If the
Buyer or General Moly fail to choose an arbitrator within 14 days after
receiving notice of

 

15

--------------------------------------------------------------------------------


 

commencement of arbitration, or if the two arbitrators fail to choose a third
arbitrator within 14 days after their appointment, the Court of Arbitration of
the International Chamber of Commerce shall upon the request of the Buyer or
General Moly appoint the arbitrator(s) to complete the Arbitral Tribunal.  The
arbitration will be governed in accordance with (i) the provisions of this
Agreement and (ii) the governing law as specified in Section 10, except to the
extent such law conflicts with the provisions of this Agreement, in which event
the provisions of this Agreement will prevail.

 

21.2.2      The arbitration shall be conducted in English, and all documents
delivered or produced pursuant to the arbitration shall be in English.  The
Parties will provide to the arbitrators all information pertaining to the
dispute that the arbitrators may request, provided that all information supplied
by any Party will be deemed to be confidential, and the arbitrators and other
participants in the dispute will protect such information from disclosure to the
same extent as provided in Section 8.

 

21.2.3      The arbitrators will be instructed to render a decision within
60 days after selection and will be required to state in writing the reasoning
on which the decision and any award rests.  The arbitrators will have the power
to award counsel fees and expenses, as well as dispute resolution costs
(including any fee for the arbitrators), to the prevailing Party.  Judgment upon
the award rendered may be entered in any court having jurisdiction or
application may be made to such court for a judicial acceptance of the award and
an order of enforcement, as the case may be.  The arbitrators will not award any
consequential, incidental, indirect, special, punitive or exemplary damages
hereunder or in connection herewith.  The arbitration award shall be final and
binding upon the Parties to such arbitration and may be enforced in any court
having jurisdiction.

 

21.2.4      The performance of this Agreement shall not be suspended, cease or
be delayed by the reference of a Dispute to arbitration.

 

21.3         Limitations.  Notwithstanding anything contained in this
Section 21, all disputes regarding Assay Adjustments will be resolved in
accordance with Section 4.3.  In addition, nothing contained in this Section 21
will prohibit or limit any Party from seeking and obtaining equitable relief
(including temporary restraining orders and preliminary and permanent
injunctions or stays) to which it would otherwise be entitled from a court of
competent jurisdiction.

 

22.           Limitation of Liability.  UNDER NO CIRCUMSTANCES WILL GENERAL MOLY
OR BUYER BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES HEREUNDER OR IN CONNECTION HEREWITH.

 

23.           Third Party Beneficiaries.  Except as expressly contemplated by
Sections 6.4 and 6.5, there are no third party beneficiaries having rights under
or with respect to this Agreement.

 

24.           Remedies Cumulative.  All remedies available to the Parties for
breach of this

 

16

--------------------------------------------------------------------------------


 

Agreement are cumulative and may be exercised concurrently or separately, and
the exercise of any one remedy shall not be deemed an election of such remedy to
the exclusion of other remedies.

 

[Signature page follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Buyer and General Moly have duly executed this Agreement as
of the date first above written.

 

 

GENERAL MOLY, INC.

 

 

 

 

 

By:

/s/ Bruce D. Hansen

 

Name:

Bruce D. Hansen

 

Title:

Chief Executive Officer

 

 

 

 

 

SEAH BESTEEL CORPORATION

 

 

 

 

 

By:

/s/ Lee Sung Hwi

 

Name:

Lee Sung Hwi

 

Title:

Chief Executive Officer

 

 

[Signature Page to Molybdenum Supply Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Specifications

 

SPECIFICATION MOLYBDENUM OXIDE

 

Mo

[****]

 

 

Cu

[****]

 

 

S

[****]

 

 

C

[****]

 

 

P

[****]

 

 

Si

[****]

 

A-1

--------------------------------------------------------------------------------